The action was properly dismissed under Mass.R.Civ.P. 12(b) (6), 365 Mass. 755 (1974). The complaint did not allege that the defendant had sought to satisfy its execution out of the funds held in escrow; it did not contain any allegation from which it could have been inferred that the plaintiff had been injured in any way by any *789breach of the escrow agreement which might have been committed by the defendant; the only intelligible prayer for relief ran against persons not named as parties to the action.
Samuel Newman for the plaintiff.
David M. Shaw for the defendant.

Judgment affirmed with double costs.